DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes that ‘linearising means’ and ‘impedance cancelling means’ are drawn to the structure of an audio processing device coupled directly to a loudspeaker/drive unit where the audio processing device functions to “compensate for nonlinear behaviour of the transducer” as defined in the specification para. 007.  Where the driving means is drawn to the structure of the driving portion of a loudspeaker.  
The examiner notes that ‘cancel nonlinearity’ as used in applicant’s specification, applies to the function of either of the nonlinear predistortion or model based linearization applied to the drive unit, as per the description of figs 9,10, where the word ‘cancel’ does not requires any type of subtraction.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihelich et al (US 20110228945 A1) and further in view of Noro (US 4944020 A).



As per claim 35, Mihelich discloses:  
A controller (figs. 1,11) for an electromechanical transducer 106, the controller comprising: 
driving means (the voice coil in para. 91, and any additional supporting structures requires by a loudspeakers, such as a diaphragm) operable to actuate the mechanical output of the transducer (via the magnet circuit interacting with the diaphragm); 
linearising means (blocks 112, 152, 116) between the input 124 of the controller and the driving means, the linearising means being operable to: 
receive state signals (140,138) indicative of state variables of the transducer (the determined excursion and velocity as per para. 94, based on the V(t) ) the state signals comprising 
a velocity signal indicative of a velocity (para. 94 estimated mechanical velocity) of the mechanical output of the transducer and 
a displacement signal indicative of a displacement of the mechanical output of the transducer (para. 94 the predicted excursion); 

real-time electro-mechanical speaker model and function defined in para. 94-96 is non-linear because it predicts the speaker excursion taking into account nonlinear stimuli including the uncontrollable variables in para. 6, which are nonlinear because they can cause nonlinear output due to the changes in the impedance curve  ) to at least partially cancel nonlinearity predicted excursion may account for loudspeaker specific operational characteristics due to variations in production, age, temperature, and other parameters affecting voice coil excursion during real-time operation of the loudspeaker 106)(which is compensated as per the limiting signal to limiter 116 para. 96) (the limiter is by definition a linearising means that applies a nonlinear function, that functions to partially cancel nonlinearity, noting applicant’s characterization of cancel as noted in the examiner’s comments), 
the nonlinear function being dependent on the velocity signal and the displacement signal (the nonlinear function to predict and compensate for nonlinear speaker excursion described in para. 94-96 is based on both the estimated velocity and the predicted excursion in para. 94).
However, Mihelich does not specify:
 impedance cancelling means operable to at least partially cancel an electrical impedance of the transducer , 
the impedance cancelling means being operable to apply positive feedback the summer by feeding a feedback signal  to the driving means based on a current signal indicative of a current in the transducer.



Noro teaches a temperature compensation circuit including:
impedance cancelling means (fig. 3) operable to at least partially cancel an electrical impedance of the transducer (the negative impedance functions to at least partially cancel/compensate impedance/load as per Col 2 lines 55-65)  , 
the impedance cancelling means being operable to apply positive feedback (via feedback 4 and adder 5) the summer by feeding a feedback signal  (via feedback 4) to the driving means (Rv) based on a current signal indicative of a current in the transducer (the current through Rs).  It would have been obvious to one skilled in the art to implement the impedance cancelling means for the purpose of helping to compensate for temperature variation in the loudspeaker. 

As per claim 36, the state signals further comprise a current signal 136 indicative of a current in the transducer (Mihelich Fig. 1).
As per claim 37, the modifying is dependent on the input signal of the linearising means since the input signal affects the feedback signals 136,134, which in turn will adapt the modifying of limiter 116.
As per claim 38, at least one of the state signals 140 is determined by measurement 136 (the current supply line measures the current).
As per claim 39, the at least one of the state signals that is determined by feedback is determined using a sensor coupled to the transducer (the current supply line of the claim 38 rejections senses the current in the transducer), 

As per claim 40, negative feedback (304 and output of 516) is applied to an input 508 of the linearising means (fig. 5 of Mihelich)
 or 
the input of the controller based on a measurement of the sensor.

As per claim 41, at least one of the state signals is determined based on the input signal of the linearising means since the input signal affects the feedback signals 136,134, which in turn will determine the state signals (Fig. 1 of Mihelich)
or 
the input signal of the controller, 
optionally 
wherein the at least one of the state signals that is determined based on the input signal of the linearising means or an input signal of the controller is determined by applying a linear filter to the input signal of the linearising means or the input signal of the controller.

As per claim 42, 
at least one of the state signals is determined based on a current signal 136 (Mihelich fig. 1) indicative of a current in the transducer.

As per claim 43, the output signal (output of 116 in Fig. 1 of Mihelich) of the linearising means is based on a model of the transducer (para. 93, real-time electro-, and wherein the model is adapted based on the state variables (the state variables are used to determine the operational characteristics which are used to adapt the real time model as per para. 93).

As per claim 44, the linearising means are operable to modify (limiter 116) the input signal of the linearising means to compensate for variations in a force factor of the transducer (the compensation is based on a model that takes into account variations in the force factor/BI as per para. 36 of Mihelich).
As per claim 45, the linearising means are arranged to modify the input signal of the linearising means to at least partially cancel nonlinearity (as per the claim 35 rejection) caused by variations in an inductance of the mechanical output of the transducer (the compensation is based on the change in impedance in the loudspeaker, as such, any changes in an inductance of the mechanical output of the transducer will by definition affect the impedance of the loudspeaker which will then be compensated for, additionally, para. 6 of Mihelich cites inductance as a loudspeaker parameter).

As per claim 46, an equalising filter between the input of the controller and the transducer (para. 26 of Mihelich, the amplifier 104 can perform equalization which requires an equalizing filter)
optionally 
wherein the equalising filter is operable to maintain a frequency response of the transducer at a target frequency response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihelich et al (US 20110228945 A1) in view of Noro (US 4944020 A) as applied to claims 35,46 above, and further in view of Van Schyndel et al (US 20160157014 A1).

As per claim 47, 
Mihelich and Noro do not specify:
the equalising filter is operable to increase its lower cut-off frequency based on at least one of the state variables, 
optionally 
wherein the equalising filter is operable to increase its lower cut-off frequency consequent to determining that a displacement of the mechanical output of the transducer has exceeded a threshold.

Van Schyndel teaches that equalizers for loudspeakers that can be modified based on displacement of the mechanical output/excursion (para. 123, determine an equalization as a function of frequency using the acoustic response, where the acoustic response is based on to determine a Fourier space excursion-from-voltage transfer function 
It would have been obvious to one skilled in the art that the equalization in Mihelich could be adapted, via changes to the response shown in fig. 4, including changes to the lower cutoff frequency, adapted by the excursion for the purpose of limiting the excursion in order to prevent damage.

As per claim 48, the impedance cancelling means are operable to derive the feedback signal based on the current signal by applying a feedback filter to the current signal (Noro Fig 3, the feedback filter is Rx and R1).



As per claim 49, the impedance cancelling means are operable to decrease an amount of positive feedback applied based on at least one of the state variables (the positive feedback will increase or decrease to compensate as the nonlinear impedance changes occur), 
preferably 
wherein the impedance cancelling means are operable to decrease an amount of positive feedback applied at low frequencies and/or at zero frequency, 
optionally


As per claim 50, the impedance cancelling means are operable to at least partially cancel the electrical impedance of the transducer by providing the driving means with a negative output impedance (the negative impedance driving state as per Noro Abstract) , 
optionally
 wherein the impedance cancelling means are operable to adapt the negative output impedance based on a temperature of the transducer.

As per claim 51, the impedance cancelling means are operable to match the negative output impedance to the electrical impedance of the transducer (the negative output impedance is adapted to match the transducer impedance in order to compensate/cancel the impedance change), 
Optionally
 wherein one of: the transducer comprises a coil, and a value of the electrical impedance of the transducer is determined by applying a direct current, DC, to the coil and determining a ratio of coil voltage and coil current; or the transducer comprises a coil, and the impedance cancelling means are operable to determine a value of the electrical impedance of the transducer by: applying respective low-pass filters to each of coil voltage and coil current to respectively yield a filtered coil voltage and a filtered coil current, the respective low-pass filters having a cut-off frequency that is lower than a mechanical resonance of the transducer, and determining a ratio of the filtered coil voltage and the filtered coil current.


As per claim 52, the impedance cancelling means are operable to at least partially cancel the electrical impedance of the transducer by providing the driving means with a negative output impedance (Col 1 lines 5-15 and as per the claim 51 rejection) and
 wherein the impedance cancelling means are operable to adapt the negative output impedance (via the output of 4 of Noro fig. 3) by adjusting a zero frequency gain of the feedback filter (the DC/zero-frequency gain of R1, Rx, and the amplifier is varied due to the input of the current signal into the positive input of the amplifier).

As per claim 53, 
the transducer is a motor; 
or
 the transducer is a loudspeaker driver (as per 106 in Mihelich), and 
optionally
the mechanical output of the transducer comprises a voice coil.

As per claim 54, at least one of: 
the linearising means are embodied in a programmed computer processor (Mihelich para. 27, the DSP); 
Or
 the driving means comprise an amplifier.



Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.
As per applicant’s arguments that a limiter does not cancel nonlinearity of the transducer and notes that the limiter is by definition a nonlinear correction function and it does cancel nonlinearity based on the feedback from the signal produced based on the transducer, where the nonlinearities directly affect the signals produced by the loudspeaker.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	



The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 19, 2021